     Case 2:20-cv-09814-PA-JEM Document 19-2 Filed 04/21/21 Page 1 of 3 Page ID #:88




 1    SO. CAL. EQUAL ACCESS GROUP
      Jason J. Kim (SBN 190246)
 2    Jason Yoon (SBN 306137)
      101 S. Western Ave., Second Floor
 3    Los Angeles, CA 90004
      Telephone: (213) 252-8008
 4    Facsimile: (213) 252-8009
      scalequalaccess@yahoo.com
 5
      Attorneys for Plaintiff
 6    KIMBERLY FRAZIER
 7
 8                                UNITED STATES DISTRICT COURT
 9                               CENTRAL DISTRICT OF CALIFORNIA
10
      KIMBERLY FRAZIER,                               Case No.: 2:20-cv-09814 PA (JEMx)
11
                    Plaintiff,                        Declaration of Jason J. Kim in Support
12                                                    of Plaintiff’s Motion for Default
            vs.                                       Judgment by Court
13
                                                      Date: May 17, 2021
14    CYRUS G. ETEMAD; and DOES 1 to 10,              Time: 1:30 p.m.
                                                      Courtroom: 9A
15                  Defendants.
                                                      Honorable Judge Percy Anderson
16
17
18
19
20          1. I, the undersigned, am an attorney licensed to practice law by the State Bar of
21                California. I am an attorney with So. Cal. Equal Access Group, and an attorney
22                of record for the moving party, Plaintiff KIMBERLY FRAZIER, and, in that
23                capacity, I am familiar with this matter. Based on my own experience and
24                knowledge, I can testify to the following.
25          2. I have been in practice for more than twenty years. I have prosecuted and
26                defended numerous disability access cases, and have a great amount of trial
27                experience. I have taken and defended hundreds of depositions, and attended
28                hundreds of hearings.



                                     Declaration of Jason J. Kim - 1
     Case 2:20-cv-09814-PA-JEM Document 19-2 Filed 04/21/21 Page 2 of 3 Page ID #:89




 1          3. Defendant CYRUS G. ETEMAD is not an infant or incompetent person or in
 2             military service or otherwise exempted under the Soldiers’ and Sailors’ Civil
 3             Relief Act of 1940.
 4          4. We conducted a public records search in order to ascertain the owners and
 5             operators of the facility that is the subject of this litigation. Based on this
 6             search and the records located, our office determined, to the best of our
 7             knowledge, that Defendant CYRUS G. ETEMAD owns the real property
 8             located at or about 6744 Laurel Canyon Blvd., North Hollywood, California,
 9             that is the subject of this lawsuit on the date complained of by Plaintiff.
10          5. Notice of this Motion for Default Judgment by court was served on Defendant
11             CYRUS G. ETEMAD on April 21, 2021, by first class United States Mail,
12             postage prepaid.
13          6. I have expended time and incurred costs in preparing this case. I have done the
14             following: (1) discussed the case with the client and developed the intake
15             notes; (2) reviewed documentary evidence pertaining to the site inspection of
16             the real property to comply with my Rule 11 obligations; (3) conducted
17             research of public records to determine the identities of the business owner and
18             owner of the real property; (4) drafted and reviewed the Complaint; (5) drafted
19             and executed the Request for Entry of Default; (6) and drafted this motion for
20             default judgment, my supporting declaration, and Plaintiff’s declaration. I
21             spent a total of 8 hours of time at an hourly rate of $500, which totals
22             $4,000.00 in attorney fees, and paid out $440.00 in filing fees and service
23             costs, for a total of $4,440.00 in attorney fees and costs.
24
25          I declare under penalty of perjury under the laws of the State of California that the
26          foregoing is true and correct.
27    \\\
28    \\\



                                   Declaration of Jason J. Kim - 2
     Case 2:20-cv-09814-PA-JEM Document 19-2 Filed 04/21/21 Page 3 of 3 Page ID #:90




 1    Dated: April 21, 2021               SO. CAL. EQUAL ACCESS GROUP
 2
 3
 4                                        By:   _/s/ Jason J. Kim_______________
                                                Jason J. Kim, Esq.
 5                                              Attorneys for Plaintiff
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28




                                 Declaration of Jason J. Kim - 3
